DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel claims 4-6.

In claim 8, 
line 1, amend “a Fe-Al-based” to “the Fe-Al-based”.
NOTE: Claim 8, previously withdrawn from consideration under 37 CFR 1.142, has been rejoined.

REASONS FOR ALLOWANCE
Claims 7, 2-3 and 8 are allowable. The claims are allowable over the “closest” prior art Drillet et al. (US 2013/0029172) and Suehiro et al. (WO 2002/103073) (Suehiro). 
Drillet discloses a coated steel in which a base steel strip is at least partially coated on at least one side with a coating of either aluminum or an aluminum alloy ([0014]). Drillet discloses the base steel strip has a composition containing carbon, silicon, chromium, titanium, aluminum, phosphorous, sulfur, boron, iron and impurities in overlapping ranges with the presently claimed base material ([0069]-[0078]; [0118]). The coating on the steel sheet includes an interdiffusion layer (i.e., layer D), an intermediate layer (i.e., layer C), an intermetallic layer (i.e., layer B) and a superficial layer (i.e., layer A) ([0049]-[0053]).
However, Drillet does not disclose or suggest the D layer contains Kirkendall voids whose cross-sectional area is 3 µm2 or more and 30 µm2 or less for 10 pieces/6000 µm2 or more and 40 pieces/6000 µm2 or less and each of the layer D, layer C, layer B and layer A include Mn and Cr, as presently claimed. 
Suehiro discloses an alloyed aluminum-system plated steel sheet (p. 1, lines 9-10). The steel sheet containing C, Si, Mn, P, S, Al, Cr, B, impurities and Fe in overlapping ranges with the presently claimed base material (p. 6, line 23 – p. 7, line 25). The plated steel sheet includes a plated layer having a layer 1 (i.e., A layer), layer 2 (i.e., B layer), layer 3 (i.e., C layer) and layer 4 (i.e., D layer) (FIG. 7; Fig. 9; p. 27, lines 10-16; p. 54, lines 2-8). Suehiro further discloses the plated steel sheet is produced by applying an Fe-Al-system coating containing Mn and Cr of more than 0.1% in total on the surface of a steel sheet after a high temperature forming (p. 4, lines 18-21).
However, Suehiro does not disclose or suggest the D layer contains Kirkendall voids whose cross-sectional area is 3 µm2 or more and 30 µm2 or less for 10 pieces/6000 µm2 or more and 40 pieces/6000 µm2 or less or the compositions of layer A, layer B, layer C and layer D as presently claimed. Further, Suehiro discloses the amount of Mn and Cr were measured by quantitatively analyzing a specimen after quenched at 5 portions in a cross-section after polished in the region from the surface to a depth of 5 µm (p. 33, lines 15-18); this region corresponding to only the A layer and not each layer of the plating. Therefore, it would not be obvious to modify each of the four layers to include Mn and Cr.
Thus, it is clear that Drillet and Suehiro, either alone or in combination, do not disclose or suggest the presently claimed invention.
Claims 7 and 2-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 8, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4-6, directed to the invention of a manufacturing method of a Fe-Al-based plated hot-stamped member according to a cancelled claim does not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between group I and II as set forth in the Office action mailed on 07/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claim 8 includes all the limitations of allowable product claim 7, it is noted that present claim 8 is allowable over Drillet and Suehiro for the same reasons set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784